NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              JUN 19 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

NARVIEZ V. ALEXANDER,                            No. 12-16618

              Plaintiff - Appellant,             D.C. No. 3:11-cv-00217-LRH-
                                                 WGC
 v.

STATE OF NEVADA, NEVADA                          MEMORANDUM*
DEPARTMENT OF CORRECTIONS, et
al.,

              Defendants,

and

HOWARD SKOLNIK, et al.,


             Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Larry R. Hicks, District Judge, Presiding

                        Argued and Submitted June 9, 2015
                            San Francisco, California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                                                            Page 2 of 3
Before: CHRISTEN and WATFORD, Circuit Judges, and RAKOFF,** District
Judge.

      1. The district court properly granted summary judgment to defendants on

Alexander’s Eighth Amendment claim under 42 U.S.C. § 1983. Even if we

assume, as did the district court, that Alexander has a serious medical need

(whether on account of his sickle cell trait or for other reasons), there is no genuine

dispute as to whether prison medical personnel were deliberately indifferent to it.

Prison doctors ran a battery of tests, including repeated tests of the oxygen

saturation of Alexander’s blood, before concluding that there was no objective

medical support for Alexander’s theory that the elevation at Ely State Prison

caused him severe pain associated with his sickle cell trait. In the absence of any

objective correlate to Alexander’s pain complaints, no reasonable jury could find

the doctors deliberately indifferent to Alexander’s condition.

      2. The district court properly granted summary judgment to defendants on

Alexander’s due process claim. He has not alleged an “atypical and significant

hardship . . . in relation to the ordinary incidents of prison life,” Sandin v. Conner,

515 U.S. 472, 484 (1995). Placement in administrative segregation alone generally

does not implicate a liberty interest, Serrano v. Francis, 345 F.3d 1071, 1078 (9th

       **
             The Honorable Jed S. Rakoff, District Judge for the U.S. District
Court for the Southern District of New York, sitting by designation.
                                                                          Page 3 of 3
Cir. 2003), and Alexander has not provided any objective medical support for his

claim that, as in Serrano, 345 F.3d at 1079, the combination of his medical issues

and conditions of confinement rises to the level of an “atypical and significant

hardship.” Even if Alexander has shown such a hardship, he received due process

in the form of regular re-evaluations of his housing assignment. That the prison on

occasion fell short of procedures set forth in the Nevada Department of Corrections

regulations demanding such review every thirty days is not a matter of

constitutional dimension.

      3. The district court did not abuse its discretion in refusing to appoint a

medical expert. Such an expert’s testimony would have, at best, established a

difference of medical opinion, which would not be sufficient to support

Alexander’s Eighth Amendment deliberate indifference claim. See Sanchez v.

Vild, 891 F.2d 240, 242 (9th Cir. 1989). Nor was the district court’s refusal to

grant Alexander Internet access for research purposes an abuse of discretion.

Alexander cites no authority holding that a district court is compelled to grant such

access in these circumstances.

      4. Appellant’s motion for judicial notice, filed September 29, 2014, is

DENIED.

      AFFIRMED.